DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
a duration of the first clock signal inputted to the first clock signal input terminal of the master latch is greater than a duration of the first clock signal inputted to the first clock signal input terminal of the slave latch; and a duration of the second clock signal inputted to the second clock signal input terminal of the master latch is greater than a duration of the second clock signal inputted to the second clock signal input terminal of the slave latch as claimed in claim 1; 
a portion of devices in a data transmission path of the flip-flop includes first-type transistors; a remaining portion of the devices in the data transmission path of the flip-flop includes second-type transistors; and a channel length in the first-type transistors is less than a channel length in the second-type transistors as claimed in claim 3; 
a portion of devices of the slave latch in the data transmission path of the flip-flop includes the first-type transistors; and a remaining portion of the devices of the slave latch includes the first-type transistors or the second-type transistors as claimed in claim 4; 
wherein devices closest to the output terminal of the flip-flop include the first-type transistors as claimed in claim 6; 

each of the fifth inverter and the sixth inverter includes the first-type transistors as claimed in claim 9,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent No. 9,130,550).
a) regarding claim 1:
Kim et al. discloses a flip-flop (Figure 2), comprising a first inverter (I1), a second inverter (I6), a master latch (T1, I2 and I3), and a slave latch (T2, I4 and I5), wherein: 
the first inverter (I1) includes an input terminal configured to receive data signal (ID), and an output terminal coupled to an input terminal of the master latch; 
an output terminal (OD1) of the master latch is coupled to an input terminal of the slave latch; 
an output terminal (output of I4) of the slave latch is coupled to an input terminal of the second inverter (I6);
 each of the master latch and the slave latch includes two clock signal input terminals for inputting first clock signal (CK1-1 and CK2-1, respectively) and second clock signal (CK1-2 and CK2-2, respectively) respectively; 
an output terminal (OD2) of the second inverter is configured as an output terminal of the flip- flop; 
a duration of the first clock signal (CK1-1) inputted to the first clock signal input terminal of the master latch is greater than a duration of the first clock signal (CK2-1) inputted to the first clock signal input terminal of the slave latch (Figure 4); and 

b) regarding claim 2:
Kim et al. discloses the flip-flop according to claim 1, wherein: 
the master latch includes a first transmission gate (T1), a first tri-state gate (I3), and a third inverter (I2); 
the first transmission gate (T2) includes an input terminal coupled to the output terminal of the first inverter (I1), and an output terminal coupled to an input terminal of the third inverter (I2) and an output terminal of the first tri-state gate (I3); and 
the third inverter (I2) includes an output terminal coupled to an input terminal of the first tri-state gate (I3) and the input terminal of the slave latch (T2, I4 and I5).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a flip-flop, wherein: a portion of devices in a data transmission path of the flip-flop includes first-type transistors; a remaining portion of the devices in the data transmission path of the flip-flop includes second-type transistors; and a channel length in the first-type transistors is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842